DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks received on September 29, 2021.  
Claims 4 and 8 are canceled.
Claims 1-3, 5-7 and 9-10 are considered in this office action. Claims 1-3, 5-7 and 9-10 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 29, 2021 has been entered. Claims 1-3, 5-7, 9 and 10 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed July 29, 2021.
A new search was conducted and a new reference was found.
A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection. A new non-final rejection is made herein.

Claim Objections
Claim 1 objected to because of the following informalities:  the phrase “by setting the power storage lower limit value as a lower limit”, based on the disclosed specification, appears to be worded incorrectly as the state of charge reduction control being control in which a current state of charge of the power storage device is reduced is not occurring “by setting the power storage lower limit value as a lower limit”. A possible correction could be “the state of charge reduction control being control in which a current state of charge of the power storage device is reduced, with a lower limit set to the power storage lower limit value, to such an extent that all electric power generated by the regenerative power generation is recovered”. Appropriate correction is required. For examination purposes, “by setting a power storage lower limit value as a lower limit” will be interpreted as “with a lower limit set to the power storage lower limit value”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: control section in claim 10 (“control section” (generic placeholder) that “controls operation of the motor generator and the power storage device” (function)). The control section is interpreted to cover the corresponding structure of electronic circuit principally composed of a well-known microcomputer including a CPU (Central Processing Unit), a RAM (Random Access Memory), a ROM (Read Only Memory), and an interface as supported by page 8 lines 1-15 of the specification reproduced below:
In the present embodiment, the above ECUs, i.e., the engine ECU 8, the HV_ECU 9, the MG_ECU 10, and the ACC_ECU 13, function as a "control section that controls operation of the engine 1, the motor generator 2, and the main battery 6". The above ECUs, i.e., the engine ECU 8, the HV_ECU 9, the MG_ECU 10, and the ACC_ECU 13, are physically an electronic circuit principally composed of a well-known microcomputer including a CPU (Central Processing Unit), a RAM (Random Access Memory), a ROM (Read Only Memory), and an interface. The above-mentioned functions of the ECUs are performed by loading application programs stored in the ROM into the RAM and executing the application programs using the CPU so that various devices in the vehicle 200 are operated under control of the CPU, and by reading or writing data in the RAM and the ROM. The functions of the ECUs are not limited to the above functions, and the ECUs have various other functions used as the ECUs of the vehicle 200.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (JP2005160269A , hereinafter Miki) in view of Uchihara et al. (US 20130332020 A1, hereinafter Uchihara), and further in view of Miyazaki et al. (US 20140195135 A1, hereinafter Miyazaki).

Due to an unavailability of an official translated copy of Miki, an attached translated portion of the description and figures the examiner has referenced is attached.
Uchihara was cited in the IDS filed on 05/28/2019. 
Miyazaki was cited in the previous Office Action. 

Regarding claim 1, Miki a vehicle travel control device comprising: 
a motor generator that is capable of performing power generation and regenerative power generation (paragraph 0019: “The motor 24 is configured by a motor device such as an AC motor or a DC brushless motor, and is used together with the engine 21 as a power source for the vehicle. The driving force generated by the motor 24 is transmitted via the driving force transmission device 25. The motor 24 is preferably an AC motor, and in this case, includes an inverter (not shown). In the present embodiment, as will be described later, regeneration is performed using the generator 22, but regeneration by the motor 24 is also possible”); 
a power storage device that transmits electric power to and receives electric power from the motor generator (paragraph 0020: “The battery 23 is a power storage unit that stores electrical energy for driving the motor 24”; paragraph 0019: “In this case, the motor 24 acts as a power generator and charges the battery 23”), 
a power storage upper limit value and a power storage lower limit value being set for the power storage device (paragraph 0049: “The lower limit value SOCb and the upper limit value SOCu in the figure represent the lower limit value and the upper limit value in the case of managing with the normal width of SOC (hereinafter, normal management width). In this embodiment, the state of full charge is shown as an example. The lower limit SOCb is 40% and the upper limit SOCu is 60%”; paragraph 0050: “The expansion lower limit value SOCEb and the expansion upper limit value SOCEu represent a lower limit value and an upper limit value when the SOC management width is expanded (hereinafter referred to as an expansion management width). In the present embodiment, these values are 20%, And 80%”, wherein the “expansion upper limit value SOCEu” and “expansion lower limit value power storage upper and lower limit values. Generally, the upper and lower limit values are recommended by the battery manufacturers due to accelerated degradation and failures which occur when extreme ranges are used, wherein extreme ranges may be “natural and mechanically defined power storage upper limit and lower limit values” disclosed in Remarks by the Applicant.); and 
a control section that controls operation of the motor generator and the power storage device and comprises a central processing unit (CPU) (paragraph 0026: “The main control device 26 is a kind of computer that includes a calculation means such as a CPU and MPU (not shown), a storage means such as a semiconductor memory and a magnetic disk, a communication interface with the navigation unit 11, and the like, and includes an engine 21, an engine control device, and a motor. 24. Control the operation of the generator 22 and the inverter”; paragraph 0027: “The main control device 26 can control the usage ratio of the engine 21 and the motor 24 according to the traveling state of the vehicle”), wherein: 
the CPU of the control section is configured to:  
perform state of charge reduction control on a basis of determination that while an own vehicle is traveling on a travel scheduled route, a section is present in which a predetermined amount of regenerative power generation performed by the motor generator in the own vehicle exceeds the power storage upper limit value of the power storage device, the state of charge reduction control being control in which a current state of charge of the power storage device is reduced, by setting the power storage lower limit value as a lower limit, to such an extent that all electric power generated by the regenerative power generation is recovered (paragraph 0029: “In the navigation control, for example, the state of the route to be traveled and the traveling state are predicted […] The drive device 20 is controlled, or when there is a descending section first, before reaching the descending section, the SOC is decreased to increase the amount of power stored by regeneration”; paragraph 0053: “(2) When h0 ⟨H ≦ 2h0 (regenerative type 2—normal navigation control) In this case, when regeneration is started from the vicinity of the median SOCm, the SOC after regeneration exceeds the upper limit value SOCu. This is the case where the amount of stored electricity falls within the normal management range. In this case, before reaching the descending section, the battery 23 is discharged and the motor 24 is driven, and the SOC is reduced within the normal management range, and then stored with the regenerative energy in the following descending section. This control corresponds to conventional navigation control”; paragraph 0036: “If there is a section where the altitude difference exceeds a predetermined threshold on the route, the SOC management range can be expanded to recover the regenerative energy in this section”; FIG. 2(b); FIG. 2(c); FIG. 2(d); paragraph 0060: “FIG. 2 (c) is a diagram showing a change in SOC in the case of the regeneration type 3. The main control device 26 estimates the amount of regenerative energy 2α that can be recovered in the descending section 36, drives the motor 24 to assist the engine 21 before the vehicle reaches the descending section 36, as indicated by the arrow 37a. Lower the SOC to SOCm-α. Next, the main control device 26 performs regeneration when the vehicle travels in the descending section 36 and stores the battery 23 with regenerative energy”; paragraph 0061: “As a result, at the end point of the descending section 36, the SOC reaches SOCm + α as indicated by the arrow 37b. That is, the SOC management width is expanded from the range of SOCb to SOCu to the range of SOCm−α to SOCm + α. As a result, the regenerative energy in the descending section 36 can be utilized to the maximum ≦ H (Regenerative Type 4—Enlarged Navigation Control) In this case, the amount of regenerative energy in the downward section is larger than the amount that can be recovered with the expansion management width. In this case, the main control device 26 sets the SOC management width to the expansion management width, drives the motor 24, and lowers the SOC to the expansion lower limit value SOCEb before reaching the descending section”, wherein FIG. 2(c) depicts an example of the current state of charge of the power storage device is reduced to such an extent that all electric power generated by the regenerative power generation is recovered (i.e. if the current SOC is at SOCm and 2α of regeneration of recovery is expected and SOCm+2α exceeds SOCu or the power storage upper limit value, the target SOC is set to SOCm- α such that after the vehicle recovers all the electric power it will be at SOCm+α while being less than power storage upper limit value), and FIG. 2(d) depicts an example of by setting the power storage lower limit value as a lower limit when the regeneration amount exceeds the power storage lower limit, and FIG. 2(b) shows similar concept as FIG. 2(c) but with a smaller width of power storage limits); 
in the state of charge reduction control, reduce the current state of charge of the power storage device, by setting a target state of charge of the power storage device to a value to such an extent that all electric power generated by the regenerative power generation is recovered (FIG. 2(c); paragraph 0060: “FIG. 2 (c) is a diagram showing a change in SOC in the case of the regeneration type 3. The main control device 26 estimates the amount of regenerative energy 2α that can be recovered in the descending section 36, drives the motor 24 to assist the engine 21 before the vehicle reaches the descending section 36, as indicated by the arrow 37a. Lower the SOC to SOCm-α. Next, the main control device 26 performs regeneration when the vehicle travels in the descending section 36 and stores the battery 23 with regenerative energy”; paragraph 0061: “As a result, at the end point of the descending section ; and 
when the set target state of charge is less than the power storage lower limit value, increase the target state of charge to the power storage lower limit value and reduces the current state of charge of the power storage device to the power storage lower limit value (FIG. 2(d) element 39a; paragraph 0062: “(4) When Hmax ≦ H (Regenerative Type 4—Enlarged Navigation Control) In this case, the amount of regenerative energy in the downward section is larger than the amount that can be recovered with the expansion management width. In this case, the main control device 26 sets the SOC management width to the expansion management width, drives the motor 24, and lowers the SOC to the expansion lower limit value SOCEb before reaching the descending section”; paragraph 0087: “On the other hand, when the altitude difference H is larger than the maximum altitude difference Hmax (step 37; N), the main control device 26 sets the SOC target value before reaching the descending section to SOCEb, and performs enlarged navigation control (step 40). )”, wherein “Hmax ≦ H” corresponds to “when the set target state of charge is less than the power storage lower limit value”, as the “the amount of regenerative energy in the downward section is larger than the amount that can be recovered with the expansion management width”, hence to recover all the regenerative energy, the target SOC will be less than the power storage lower limit value, but “the main control device 26 sets the SOC target value […] to SOCEb” as the current SOC is prevented from falling below the power storage lower limit value), but fails to specifically teach perform efficiency priority travel on a basis of determination that the predetermined amount of regenerative power generation is not actually expected to be available, the efficiency priority travel being travel in which priority is placed on fuel economy or electric power efficiency of the own vehicle.  
However, Uchihara teaches charging the battery on a basis of determination that the predetermined amount of regenerative power generation is not actually expected to be available (FIG.11 ; paragraph 0084: “at S320 corresponding to the route deviation determining means 124, for example, it is determined whether a deviation occurs from the acquired possibly-traveled running routes based on the current position information of the vehicle 10. […] if affirmative, at S330 corresponding to the hybrid control means 104, for example, the permission for the EV running or the assist running consuming the consumable amount is withdrawn and the normal control is provided. At S340 corresponding to the SOC recovery determining means 126, it is determined whether the charged capacity SOC recovers to the normal level (e.g., the median value of the SOC management width) in the normal control”).  
	Miki and Uchihara are both considered to be analogous to the claimed invention because they are in the same field of increasing regeneration during an anticipated downhill travel. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miki to incorporate the teachings of Uchihara and performing efficiency priority travel on a basis of determination that the predetermined amount of regenerative power generation is not actually expected to be available, i.e. charge the vehicle. Doing so would prevent deterioration of the battery by preventing the state of charge from discharging below the power storage lower limit. The combination of Miki in view of Uchihara fails to specifically teach performing efficiency priority travel to charge the battery.
However, Miyazaki teaches the control section performing efficiency priority travel to charge the battery (Fig 1. Elements 80, 82; paragraph 0035: “The pulse-and-glide running means 80 is an acceleration/deceleration running means performing pulse-and-glide running by alternately repeating , and the efficiency priority travel being travel in which priority is placed on fuel economy or electric power efficiency of the vehicle (paragraph 0010: “the acceleration/deceleration running is implemented such that the acceleration running is performed at the second operation point and, therefore, by suitably determining the determination value, the fuel efficiency can more certainly be improved through the implementation of the acceleration/deceleration running”).
Miyazaki is considered to be analogous to the claimed invention because it is in the same field of performing efficiency priority travel and involves charging the battery as done by Uchihara. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mika in view of Uchihara to incorporate the teachings of Miyazaki and perform the acceleration/deceleration running to charge the battery at any situation. By incorporating the acceleration and deceleration control taught in Miyazaki, an efficiency priority travel can be performed which not only charges the power storage but also increases fuel efficiency.

Regarding claim 2, Miki in view of Uchihara and further in view of Miyazaki teaches the vehicle travel control device according to claim 1. Miyazaki further teaches further comprising an internal combustion engine that generates power (paragraph 0031: “The hybrid vehicle 10 includes as drive power sources an engine 12 that is an internal combustion engine such as a gasoline engine and a diesel engine generating power through combustion of fuel and a motor generator MG acting as an electric motor and an electric generator”), 
wherein the efficiency priority travel performed by the CPU of the control section is acceleration and deceleration control in which acceleration and deceleration are repeated by using a vehicle speed target value as a reference value (Fig. 4(b); Fig. 7(b); paragraph 0035: “The pulse-and-glide running means 80 is an acceleration/deceleration running means performing pulse-and-glide running by alternately repeating pulse running using the engine 12 as the drive power source and glide running with the engine 12 stopped between predetermined upper limit vehicle speed Vhi and lower limit vehicle speed Vlo for fuel efficiency improvement during running in the engine running mode using only the engine 12 as the drive power source for running, and functionally includes an efficiency comparing means 82”, wherein pulse-and-glide running corresponds to acceleration and deceleration; paragraph 0044: “the vehicle runs while repeating acceleration and deceleration between the upper limit vehicle speed Vhi and the lower limit vehicle speed Vlo determined higher and lower than the estimated vehicle speed Ve”).

Regarding claim 3, Miki in view of Uchihara and further in view of Miyazaki teaches the vehicle travel control device according to claim 2. Miyazaki further teaches wherein during acceleration for the acceleration and deceleration control, the CPU of the control section is configured to cause the internal combustion engine to output energy more than energy for the acceleration, and stores excess energy in the power storage device (Fig. 2 elements S4, S6, S7; paragraph 0040: “At step S6, it is determined whether acceleration dV of the vehicle is greater than a predetermined acceleration limit value SR2 and, in the case of dV>SR2, the motor generator MG is subjected to the regenerative control .

Regarding claim 5, Miki in view of Uchihara and further in view of Miyazaki teaches the vehicle travel control device according to of claim 2. Miyazaki further teaches wherein during deceleration for the acceleration and deceleration control, the CPU of the control section is configured to control a power transmission system not to transmit torque of the internal combustion engine to a driving force output shaft (paragraph 0024: “if an engine is used as the motor, it is desirable to disconnect the engine from the power transmission path by the connection/disconnection device such as a clutch to prevent deceleration due to an engine brake.”; Fig 4(a), wherein during glide running, which corresponds to deceleration, the engine is stopped. Hence it is desirable to disconnect the engine from power transmission to prevent resistance from engine brake and allow inertia running).

Regarding claim 6, Miki in view of Uchihara and further in view of Miyazaki teaches the vehicle travel control device according to claim 2. Miyazaki further teaches wherein during deceleration for the acceleration and deceleration control, the CPU of the control section is configured to stop fuel supply to the internal combustion engine (Fig 4(a), wherein during glide running, which corresponds to deceleration, the engine is stopped; paragraph 0025: “The stop of the motor means a stop of self-rotation due to a fuel cut etc., and does not necessarily means a rotation stop”).

Regarding claim 7, Miki in view of Uchihara and further in view of Miyazaki teaches the vehicle travel control device according to claim 5. Miyazaki further teaches wherein during deceleration for the acceleration and deceleration control, the CPU of the control section is configured to stop the internal combustion engine (paragraph 0035: “pulse running using the engine 12 as the drive power source and glide running with the engine 12 stopped between predetermined upper limit vehicle speed Vhi and lower limit vehicle speed Vlo for fuel efficiency improvement during running in the engine”; Fig 4(a), wherein Figure shows that the engine is stopped during glide running which corresponds to deceleration for the acceleration and deceleration control).

Regarding claim 9, Miki in view of Uchihara and further in view of Miyazaki teaches the vehicle travel control device according to claim 1. The combination of Uchihara in view of Miyazaki further teaches wherein when the CPU of the control section has reduced the current state of charge of the power storage device by performing the state of charge reduction control and then the own vehicle does not actually travel in the section, the CPU of the control section is configured to perform the efficiency priority travel (Uchihara FIG.11 ; Uchihara paragraph 0084: “at S320 corresponding to the route deviation determining means 124, for example, it is determined whether a deviation occurs from the acquired possibly-traveled running routes based on the current position information of the vehicle 10. […] if affirmative, at S330 corresponding to the hybrid control means 104, for example, the permission for the EV running or the assist running consuming the consumable amount is withdrawn and the normal control is provided. At S340 corresponding to the SOC recovery determining means 126, it is determined whether the charged capacity SOC recovers to the normal level (e.g., the median value of the SOC management width) in the normal control”; Miyazaki paragraph 0012: “In the third aspect of the invention, if the acceleration during the acceleration running in execution of the acceleration/deceleration running becomes larger than the predetermined acceleration limit value, the the own vehicle reduced the current state of charge of the power storage device by performing the state of charge reduction control and then does not actually travel in the section, and Miyazaki teaches performing the efficiency priority travel to “generate electricity to charge the battery” and also improve fuel efficiency).

Regarding claim 10, it has limitations similar to those of claim 1, but recites a control section having limitations similar to the CPU of the control section of claim 1. The combination of Maki and Uchihara further teaches a control section (Maki paragraph 0026: “The main control device 26 is a kind of computer that includes a calculation means such as a CPU and MPU (not shown), a storage means such as a semiconductor memory and a magnetic disk, a communication interface with the navigation unit 11, and the like”; Uchihara paragraph 0040: “Returning to FIG. 1, the vehicle 10 includes an electronic control device 100 including a control device related to hybrid drive control, for example. The electronic control device 100 includes a so-called microcomputer including a CPU, a RAM, a ROM, and an I/O interface, for example, and the CPU executes signal processes in accordance with programs stored in advance in the ROM, while utilizing a temporary storage function of the RAM, to provide various controls of the vehicle 10”) performing the functions of the CPU of the control section in claim 1, and therefore is rejected on the same basis.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668